t c no united_states tax_court sherwin-williams company employer health plan trust key trust company of ohio trustee petitioner v commissioner of internal revenue respondent docket no filed date trust t a tax-exempt voluntary employees’ beneficiary association described in sec_501 i r c set_aside for each year at issue a certain amount of investment_income to provide for the payment of reasonable costs of administration directly con- nected with providing for the payment of health care benefits amount of investment_income at issue held in determining for each year at issue the unrelated_business_taxable_income ubti of t under sec_512 a i r c the amount of investment_income at issue is subject_to the limitation prescribed by sec_512 e i r c held further in calculating for each year at issue the limitation prescribed by sec_512 be i r c the amount of assets that t set_aside to provide for the payment of health care benefits including reasonable costs of administration directly connected with providing for the payment of such benefits is not to be reduced by -- - the amount of the reserve described in sec_419a c a i r c for post-retirement medical benefits held further because of the limitation prescribed by sec_512 eb i r c in deter- mining for each year at issue the ubti of t under sec_512 a a i r c the amount of investment_income at issue may not be excluded as exempt_function_income michael t cummins and robert k olson for petitioner mark l hulse for respondent opinion chiechi judge respondent determined the following defi- ciencies in the federal_income_tax tax of the sherwin-williams company employee health plan trust trust year deficiency dollar_figure big_number the issues for decision are in determining for each year at issue the unrelated_business_taxable_income ubti of the trust under sec_512 a a is the amount of investment_income that the trust ‘unless otherwise indicated our opinion pertains to and the years at issue all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure - - set_aside to provide for the payment of reasonable costs of administration directly connected with providing for the payment of health care benefits subject_to the limitation prescribed by sec_512 eb we hold that it is in calculating for each year at issue the limitation prescribed by sec_512 e is the amount of assets that the trust set_aside to provide for the payment of health care benefits including reasonable costs of administration directly connected with providing for the payment of such bene- fits to be reduced by the amount of the reserve described in sec_419a a for post-retirement medical benefits reserve for post-retirement medical benefits we hold that it is not background this case was submitted fully stipulated the facts that have been stipulated are so found except as stated herein at the time of the filing of the petition the trust’s address was in care of its trustee key trust company of ohio n a trustee in cleveland ohio on date the sherwin-williams company sherwin- williams established the trust to fund health care benefits for participants in the sherwin-williams health care plan sherwin- sall references herein to an amount set_aside are to an amount set_aside within the meaning of sec_512 b - - williams health care plan participants on date the commissioner of internal revenue determined that the trust was exempt from tax because it qualified as a voluntary employ- ees’ beneficiary association described in sec_501 the trust maintained that qualification during the years at issue we shall refer to a tax-exempt voluntary employees’ beneficiary association described in sec_501 as a veba the trust agreement establishing the trust provided in pertinent part payment of benefits any trust fund income not used in the year in which it was earned to provide life sickness accident or other_benefits described in sec_501 of the code and the regulations thereunder or to pay reasonable admin- istrative costs associated with the delivery of those benefits shall be set_aside to provide for the payment of the benefits and benefit costs described in sec_512 a b of the code and limited by sec_512 a e of the code in the immediately following year the trust derived its income from member contributions from sherwin-williams and sherwin-williams health care plan participants and investment_income the trust set_aside and subsequently expended income to provide for the payment of health care benefits and reasonable costs of administration directly connected with providing for the payment of such bene- fits the amounts of income that the trust set_aside to provide for the payment of reasonable costs of administration directly connected with providing for the payment of health care benefits - - egualed dollar_figure for and dollar_figure for the amounts of assets that the trust set_aside as of the close of the years at issue to provide for the payment of health care benefits and reasonable costs of administration directly connected with providing for the payment of such benefits were dollar_figure and dollar_figure respectively the trust’s account limit as defined in sec_419a for its qualified_asset_account as defined in sec_419a was dollar_figure for and dollar_figure for the forego- ing account limits for and included dollar_figure and dollar_figure respectively attributable to a reserve for post- retirement medical benefits the trust filed forms return of organization exempt from income_tax form_990 and forms 990-t exempt_organization business income_tax return form 990-t in which it reported as unrelated_business_income dollar_figure and dollar_figure of investment the costs for dollar_figure were paid first from in- vestment income for that year -the parties stipulated that the trust’s account limit for as defined in sec_419a was dollar_figure however that stipulation is contrary to the record in this case the record establishes and we have found that that account limit was dollar_figure we may and we shall in this instance disregard a stipulation between the parties where the stipulation is clearly contrary to the facts established by the record see 93_tc_181 - - income for and respectively in its forms 990-t for and the trust claimed as deductions directly connected with its unrelated_business_income compensation of officers directors and trustees in the amounts of dollar_figure and dollar_figure respectively and other deductions in the amounts of dollar_figure and dollar_figure respectively of the foregoing total deductions claimed in the trust’s forms 990-t for and dollar_figure and dollar_figure respectively constitute reason-- able costs of administration directly connected with providing for the payment of health care benefits for which the trust set_aside income within the meaning of sec_512 b ’ the instructions to forms 990-t stated in pertinent part sec_501 and organiza- tions will not be taxed on income set_aside for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals the payment of life sick accident or other_benefits by a sec_501 or organi- zation the amount allowed as a set-aside may not exceed a limit determined using sec_419a see sec_419a and sec_512 e for details reasonable administration costs directly con- nected with and above ‘the trust reported in forms additional investment_income of dollar_figure and dollar_figure for and respectively which the trust did not treat as unrelated_business_income in those forms or in forms 990-t for those years ‘see supra note in the notice_of_deficiency notice issued to the trust respondent determined that in calculating its ubti the trust erroneously deducted in forms 990-t for and dollar_figure and dollar_figure respectively as compensation of officers directors and trustees and dollar_figure and dollar_figure respectively as other deductions respondent made those determinations because the trust failed to establish that those disallowed amounts constitute expenses directly related to and therefore deductible from its investment_income that it reported as unrelated_business_income in forms 990-t ie dollar_figure for and dollar_figure for discussion on brief the trustee abandons the position that the trust took in forms 990-t for and that in calculating its ubti it is entitled to deduct from unrelated business gross_income compensation of officers directors and trustees in the amounts of dollar_figure and dollar_figure respectively and other deductions in the amounts of dollar_figure and dollar_figure respectively instead the trustee argues on brief that dollar_figure of the trust’s income for and dollar_figure of the respondent made no determinations in the notice regarding the amounts of unrelated_business_income that the trust reported in forms 990-t for the years at issue the trustee makes no argument about the balance of the investment_income ie dollar_figure that the trust reported as continued --- - trust’s income for 1992' constitute exempt_function_income as defined in sec_512 and that such amounts of income are excluded from the calculation of its ubti under sec_512 a a it is respondent’s position that because of the limitation prescribed by sec_512 e the amounts of investment_income that the trust reported as unrelated_business_income in forms 990-t for the years at issue are not excluded from the calculation of the trust’s ubti petitioner bears the continued unrelated_business_income in its form 990-t for we find that petitioner has failed to show that such remaining amount of investment_income for constitutes exempt_function_income as defined in sec_512 or otherwise is not subject_to the tax on ubti imposed by sec_511 on brief the trustee acknowledges that for not only its investment_income but also certain of its other income was set_aside and subsequently expended for dollar_figure of reason-- able costs of administration directly connected with providing for the payment of health care benefits the trustee further acknowledges that it reported in form 990-t for only dollar_figure of its investment_income for that year as unrelated_business_income respondent made no determination in the notice that the trust’s remaining investment_income for e dollar_figure which the trust did not treat as unrelated_business_income in form_990 and form 990-t for that year should be included in calculating the trust’s ubti for that year we conclude that the only amount of the trust’s income for that is at issue in this case is dollar_figure of investment_income that the trust reported as unrelated_business_income in form_990 and form 990-t for that year our references hereinafter to the amount at issue for shall be to the correct amount at issue for and not to the amount ie dollar_figure that the trustee claims on brief is at issue for that year ‘respondent also advances arguments on brief as to why respondent’s determinations in the notice should be sustained however as noted above the trustee no longer contests those continued - burden of establishing that its position is correct see rule a 290_us_111 before addressing the issues presented we set forth the pertinent statutory provisions implicated by those issues although sec_501 exempts a veba from tax sec_501 b subjects a tax-exempt veba to tax to the extent provided in sec_511 through relating to the tax on ubti sec_511 imposes a tax for each taxable_year on the ubti of a veba as defined in sec_512 sec_512 provides the following general definition of ubti general_rule ----except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organiza-- tion from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade or busi- ness both computed with the modifications provided in subsection b sec_512 provides the following special rules in defining the ubti of a veba described in sec_501 c special rules applicable to organizations described in paragraph or of sec_501 -- continued determinations 2although the statutory provisions set forth below apply not only to a veba but also to certain other organizations our discussion generally is limited to the application of those provisions to a veba -- - a general_rule --in the case of an organi- zation described in paragraph or of sec_501 the term unrelated busi- ness taxable_income means the gross_income ex- cluding any exempt_function_income less the deductions allowed by this chapter which are di- rectly connected with the production of the gross_income excluding exempt_function_income b exempt_function_income ---for purposes of subparagraph a the term exempt_function in- come means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods fa- cilities or services in furtherance of the pur- poses constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organiza-- tion were subject_to paragraph which is set aside-- for a purpose specified in sec_170 or in the case of an organization described in paragraph of sec_501 to provide for the payment of life sick accident or other_benefits including reasonable costs of administration di- rectly connected with a purpose described in clause or if during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that de- scribed in clause or ii such amount shall be included under subparagraph a in unrelated_business_taxable_income for the taxable_year eb limitation on amount of setaside in the case of organizations described in paragraph x of sec_501 c -- in general --in the case of any organization described in paragraph of sec_501 a set-aside for any pur- pose specified in clause of subparagraph b may be taken into account under subpara- graph b only to the extent that such set-- aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in sec_419a a for post-retirement medical benefits the trust as a veba that is funded by inter alia employer contributions is subject_to sec_4191' and 419a sec_419a provides sec_419a qualified_asset_account limitation on additions to account a general_rule ---for purposes of this subpart and sec_512 the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of-- a medical benefits sec_419a imposes an account limit on the trust’s qualified_asset_account as defined in sec_419a section sec_419 prescribes rules governing the deductibility of contributions paid_or_accrued by an employer to a welfare_benefit_fund the amount of such a deduction allowable under sec_419 is determined by reference to inter alia any addition to a quali- fied asset account determined under sec_419a sec_419a provides that no addition to any qualified_asset_account may be taken into account for purposes of sec_419 to the extent such addition results in the amount in such account exceeding the account limit as defined in sec_419a 419a c provides sec_419a qualified_asset_account limitation on additions to account c account limit --for purposes of this section-- in general --except as otherwise provided in this subsection the account limit for any qualified_asset_account for any taxable_year is the amount rea- sonably and actuarially necessary to fund-- a claims incurred but unpaid as of the close of such taxable_year for benefits referred to in subsection a and b administrative costs with respect to such claims additional reserve for post-retirement medical and life_insurance benefits ---the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for-- a post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs we turn now to the initial dispute between the parties over whether in determining for each year at issue the trust’s ubti under sec_512 a the amount of investment_income at issue that the trust set_aside ie dollar_figure for and dollar_figure for 1992' to provide for the payment of reasonable costs of administration directly connected with providing for the payment of health care benefits is subject_to the limitation prescribed by sec_512 e it is the position of the see supra note sec_4 and trustee that that amount of investment_income for each year at issue is not subject_to that limitation that position rests upon the contentions of the trustee that the plain language of sec_512 b identifies four independent sources or components of exempt_function_income and that one of those sources or components of exempt_function_income is reasonable costs of administration directly connected with a purpose de- scribed in sec_512 b or the trustee posits that the four sources of exempt_function_income identified by sec_512 b are amounts paid_by members of the association as consideration for goods facilities or services amounts set_aside for a charitable purpose amounts set_aside for the payment of life sick accident or other_benefits and reasonable costs of administration directly con- nected with component sec_2 and according to the trustee it is apparent from the plain language of the statute sec_512 b that reasonable costs of administration are an independent basis of exempt_function_income proceeding from its premises that reasonable costs of administration directly connected with a purpose described in sec_512 b or are one of the four independent sources or components of exempt_function_income under sec_512 a b the trustee argues that the limitation in sec_512 a be is plainly restricted to only set-asides for the payment of benefits described in sec_512 b and thus its application does not extend to exempt_function_income arising from member contributions set-asides for charitable purposes or administrative costs respondent counters that reasonable costs of administration directly connected with a purpose described in sec_512 a b or do not constitute an independent source or component of exempt_function_income under sec_512 a b in support of that position respondent argues it is clear the statute sec_512 b is written so that the reasonable cost of administration phrase did not have to be written twice that is once after clause i and again after clause ii this is a common drafting technique used throughout the inter- nal revenue code another way of describing exempt_function_income is income set-aside sic for a purpose specified in sec_170 including administrative costs di- rectly connected with this purpose or in the case of an organization described in paragraph or of sec_501 to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with this purpose this is the clear meaning of this section a b accordingly administrative costs are a part of the benefit costs which may be set-- aside sic under clauses and of sec_512 a b not a separate component thereof we first address the premises of the trustee’s position under sec_512 be namely its contentions that the plain language of sec_512 b identifies four sources or components of exempt_function_income and that one of those -- - sources or components of exempt_function_income is reasonable costs of administration directly connected with a purpose de- scribed in sec_512 b or while we agree with the trustee that the language of sec_512 b is unambig- uous we conclude that the plain language of sec_512 a b rejects the trustee’s contentions sec_512 b unambiguously defines the term exempt_function_income to mean gross_income from two sources only moreover sec_512 b plainly does not treat reasonable costs of administration directly connected with a purpose de- scribed in sec_512 b or as income or as a source or component of income the first source of gross_income from which exempt_function_income may be derived is specified in the first sentence of sec_512 b as gross_income from dues fees charges or similar amounts paid_by members of the organization how- ever in order to qualify as exempt_function_income such gross_income specified in the first sentence of sec_512 a b must be paid_by the organization’s members as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constitut- ing the basis for the exemption of the organization to which such income is paid the second source of gross_income from which exempt_function -- - income may be derived is specified in the second sentence of sec_512 b as all other income except an amount equal to the gross_income derived from any unrelated trade or business’ regularly carried on by such organization and computed as if the organization were subject_to sec_512 for convenience we shall sometimes refer to the second source of exempt_function_income specified in the second sentence of sec_512 b as non-member income however in order to gualify as exempt_function_income such non-member income speci- fied in the second sentence of sec_512 b must be set_aside for a purpose described in sec_512 b or including reasonable costs of administration directly connected with any such purpose the phrase that appears at the end of the second sentence of sec_512 b ie including reasonable costs of administration directly connected with a purpose described in clause or unambiguously pertains to and modifies both sec_512 b and that phrase plainly treats non-member income set_aside to provide for the payment of reasonable costs of administration directly connected with a purpose described in sec_512 b as set_aside for a sec_513 defines the term unrelated_trade_or_business to mean in general any trade_or_business of the tax-exempt_organization the conduct of which is not substantially related to the exercise or performance by such organization of its exempt purposes - purpose described in that section and set_aside to provide for the payment of reasonable costs of administration directly connected with a purpose described in sec_512 b as set_aside for a purpose described in that section to support its position that reasonable costs of administra-- tion directly connected with a purpose described in sec_512 a b or qualify as one of the four independent sources or components of exempt_function_income under sec_512 a b the trustee relies not only on the language of sec_512 b but also on the following statement in 887_f2d_1302 6th cir affg 90_tc_1033 sec_512 a b however does allow reasonable costs actually spent in adminis-- tering a tax-exempt activity to be included in ‘exempt function income ’ we find the trustee’s reliance on that statement to be misplaced the united_states court_of_appeals for the sixth lewe need not resort to the legislative_history of sec_512 a b to determine the meaning of the phrase in question that appears at the end of the second sentence of that section that is because the terms of that statutory provision are unam- biguous and there are no exceptional circumstances warranting our turning to that legislative_history for guidance see 481_us_454 114_tc_324 nonetheless it is noteworthy that consistent with its plain language the legislative_history of sec_512 b provides that income will be treated as set_aside for benefits specified in that section where it is set_aside and used not only for the payment of those benefits but also for the payment of reasonable costs of administration of providing those benefits see s rept pincite 1969_3_cb_470 -- - circuit_court of appeals the court to which an appeal in the instant case would normally lie did not decide in phi delta theta fraternity the issues under sec_512 that are presented here ’ moreover the foregoing statement in phi delta theta fraternity on which the trustee relies in the instant case is dictum finally even if the statement in phi delta theta fraternity were not dictum we do not find that that ‘the taxpayer in 887_f2d_1302 6th cir affg 90_tc_1033 was a national college fraternity fraternity that was exempt from tax as an organization described in sec_501 the ultimate issue before the court_of_appeals was whether the investment_income of the fraternity qualified as exempt_function_income for purposes of sec_512 a and b in resolving that issue the court considered two questions whether there was a proper set_aside by the fraternity within the meaning of sec_512 b and even if there was no proper set_aside within the meaning of that section whether the fraternity spent income on exempt purposes and if it did whether that income therefore qualified as exempt_function_income although those questions are not presented here it is noteworthy that in resolving those matters the court_of_appeals in phi delta theta fraternity quoted portions of sec_512 b as applicable to the sec_501 fraternity involved in that case as follows such term exempt_function_income also means all income which is set aside-- for a purpose specified in sec_170 including reasonable costs of administration directly connected with a purpose described in clause or ii phi delta theta fraternity v commissioner supra pincite thus the court_of_appeals recognized in phi delta theta fraternity that the phrase including reasonable costs of administration directly connected with a purpose described in clause i or does not stand alone but pertains to and modifies sec_512 a b as well as sec_512 b statement supports the trustee’s position here that one of the four independent sources or components of exempt_function_income under sec_512 b is reasonable costs of administration directly connected with a purpose described in sec_512 a b or in further support of its position that reasonable costs of administration directly connected with a purpose described in sec_512 b or qualify as one of the four independent sources or components of exempt_function_income under sec_512 b the trustee relies on the instructions to forms 990-t for the years at issue those instructions provided in pertinent part sec_501 and organiza- tions will not be taxed on income set_aside for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals the payment of life sick accident or other_benefits by a sec_501 or organi- zation the amount allowed as a set-aside may not exceed a limit determined using sec_419a see sec_419a and sec_512 a e for details reasonable administration costs directly con- nected with and above we acknowledge that the foregoing instructions to forms t are not as clearly stated as sec_512 b is nonethe- less we find those instructions to be consistent with the plain language of sec_512 b we have held that section - - a b plainly treats non-member income set_aside for reasonable costs of administration directly connected with a purpose described in sec_512 a b as set_aside for a purpose described in that section and with a purpose de- scribed in sec_512 b as set_aside for a purpose described in that section in any event we are not bound by the instructions to forms 990-t for the years at issue the authoritative sources of tax law are statutes regulations and judicial decisions and not informal instructions published by the internal_revenue_service see 94_tc_384 we find the trustee’s reliance on the instructions to forms 990-t for the years at issue to be misplaced we hold that sec_512 b treats non-member income set_aside to provide for the payment of reasonable costs of administration directly connected with a purpose described in sec_512 a b as non-member income set_aside for a purpose described in sec_512 a b the trustee’s contentions that sec_512 b identi- fies four independent sources or components of exempt_function_income and that one of those sources or components is reasonable costs of administration directly connected with a purpose de- scribed in sec_512 b or constitute the pre- mises on which the trustee constructs its argument that non- --- - member investment_income set_aside by the trust for the payment of reasonable costs of administration directly connected with a purpose described in sec_512 a b is not subject_to the limitation prescribed by sec_512 eb we have rejected those contentions and therefore those premises are not valid we further reject the trustee’s argument that the limita- tion prescribed by sec_512 be does not apply to the non-member investment_income at issue that the trust set_aside to provide for the payment of reasonable costs of administration directly connected with a purpose described in sec_512 a b ii as a veba described in sec_501 a set-aside by the trust of non-member income for a purpose described in sec_512 a b is to be taken into account as exempt_function_income under sec_512 b only to the extent that such '8tt is noteworthy that the trust agreement establishing the trust provided that such costs are subject_to the limitation prescribed by sec_512 eb that trust agreement pro- vided in pertinent part payment of benefits any trust fund income not used in the year in which it was earned to provide life sickness accident or other_benefits described in sec_501 of the code and the regulations thereunder or to pay reasonable admin- istrative costs associated with the delivery of those benefits shall be set_aside to provide for the payment of the benefits and benefit costs described in sec_512 b ii of the code and limited by sec_512 e of the code in the immediately following year emphasis added - set_aside does not exceed the limitation prescribed by sec_512 a be see sec_512 eb we have held that the plain language of sec_512 b treats non-member income set_aside to provide for the payment of reasonable costs of administration directly connected with a purpose described in sec_512 b as set_aside for a purpose described in that section we further hold that a set-aside for any purpose specified in clause of subparagraph b of sec_512 a to which the limitation prescribed by sec_512 a be applies is a set-aside to provide for the payment of life sick accident or other_benefits and reasonable costs of administration directly connected with providing for the payment of such benefits we also hold that the limitation prescribed by sec_512 e applies to the amounts of non-member income at issue that the trust set_aside to provide for the payment of reasonable costs of administration directly connected with providing for the payment of health care benefits the trustee advances an alternative argument in the event that the court were to hold as we have that the limitation prescribed by sec_512 e applies to the amounts of non-member income at issue according to the trustee’s alterna- tive argument in calculating for each year at issue the limita- tion prescribed by sec_512 a e the plain language of that section requires that not only the trust’s account limit - - determined under sec_419a but also the amount of assets set_aside by the trust be reduced by the amount of the reserve for post-retirement medical benefits described in section a19a c a the parties agree that the trust’s respective account limits determined under sec_419a were dollar_figure and dollar_figure for and those account limits for those years included dollar_figure and dollar_figure respectively attrib-- utable to a reserve for post-retirement medical benefits the amounts of assets that the trust set_aside ie the total asset balances reported by the trust in forms for and were dollar_figure and dollar_figure respectively and a for dollar_figure and dollar_figure of the amount of assets so set_aside were allocable to incurred but unpaid health benefit claims and reasonable costs directly connected with such claims and ii the reserve for post-retirement medical benefits respectively and b for dollar_figure and dollar_figure of the amount of assets so set_aside were allocable to i incurred but unpaid health benefit claims and reasonable costs directly connected with such claims and ii the reserve for post-retire- ment medical benefits respectively if the limitation pre- scribed by sec_512 be were to be calculated in the manner advocated by the trustee the amount of assets set_aside by the trust as of the close of each year at issue would not -- - exceed that limitation in that event the amount of investment_income at issue that the trust set_aside to provide for the payment of reasonable costs of administration directly connected with providing for the payment of health care benefits would constitute exempt_function_income that is excluded under sec_512 a a from the calculation of the trust’s ubti it is the position of respondent that in calculating for each year at issue the limitation prescribed by sec_512 a eb only the account limit determined under sec_419a and not the amount of assets set_aside by the trust must be reduced by the reserve for post-retirement medical benefits described in sec_419a a although we have quoted sec_512 a eb above for convenience we restate it here in addressing the contentions of the parties with respect to the trustee’s alternative argument sec_512 eb provides be limitation on amount of setaside in the case of organizations described in paragraph or of sec_501 c -- in general --in the case of any organiza-- tion described in paragraph or of sec_501 a set-aside for any purpose speci- fied in clause of subparagraph b may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec-- tion 419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in sec_419a c a for post-retirement medical bene- fits we find the trustee’s interpretation of sec_512 a be viz the parenthetical phrase not taking into account any reserve described in sec_419a a for post- retirement medical benefits modifies both an amount of assets set_aside and the account limit determined under sec_419a referred to in sec_512 eb to be a strained and unreasonable interpretation we reject that interpretation we conclude that the parenthetical phrase appearing at the end of sec_512 eb as reasonably and properly construed modifies only the account limit determined under sec_419 referred to in sec_512 eb our construction is supported by the temporary regulations under sec_912 a be sec_1_512_a_-5t q a-3 a temporary income_tax regs fed reg date as amended by fed reg date q a-3 a provides in pertinent part q-3 what amount of income may a veba sub or glso set_aside for exempt purposes a-3 a pursuant to sec_512 a eb the amounts set_aside in a veba sub or glso including a veba sub or glso that is part of a or more em-- ployer plan as defined in sec_419a b as of the close of a taxable_year of such veba sub or glso to provide for the payment of life sick accident or other_benefits may not be taken into account for pur- poses of determining exempt_function_income to the extent that such amounts exceed the qualified_asset_account limit determined under sec_419a and sec_419a f for such taxable_year of the veba sub or - - glso in calculating the qualified_asset_account limit for this purpose a reserve for post-retirement medical benefits under sec_419a a is not to be taken into account emphasis added q a-3 a plainly provides that for purposes of determining the limitation prescribed by sec_512 a be a reserve for post-retirement medical benefits described in sec_419a c a is not to be taken into account in calculating the gualified asset account limit q a-3 a does not indicate that for those purposes such a reserve is not to be taken into account in calculating the amount of assets set_aside as of the close of a taxable_year our interpretation regarding the parenthetical phrase appearing at the end of sec_512 be also is supported by the general explanation of the revenue provisions of the deficit_reduction_act_of_1984 that was prepared by the staff of the joint_committee_on_internal_revenue_taxation general expla- nation congress enacted sec_512 a eb into the code as part of the deficit_reduction_act_of_1984 see deficit_reduction_act_of_1984 publaw_98_369 98_stat_860 the general explanation provides in pertinent part with respect to sec_512 a e the deficit_reduction_act_of_1984 provides a specific annual_limit on the amount of income of a tax- exempt veba that may be considered a permissible set_aside under the act the amount of such an orga- nization’s income for a year that may be considered set_aside as exempt_function_income is generally not to increase the total amount that is set_aside to an -- p7 - amount in excess of the account limit for the taxable_year determined under the deduction limits provided by the act sec_419a and f the limit on the set-- aside is intended to apply to more-than-10-employer vebas which are exempt from the deduction limitations xk kek in general the rules applicable in computing the account limit under the deduction rules sec_419 such as the special reserve limits for collectively bargained plans also are applicable in determining the set-aside allowed for purposes of the unrelated busi- ness income_tax however for purposes of determining the limit on the set_aside the account limit is not to include any amount with respect to reserves to provide post-retirement medical benefits the limit on the amount set_aside as exempt_function_income does not include a reserve for post-retirement medical benefits because in view of the advance deductions provided to employers for these benefits it was determined that the allowance of such a tax-exempt reserve would pro- vide an unnecessary tax incentive with respect to these benefits footnote ref omitted emphasis added staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print the general explanation plainly provides that in determin- ing the limitation prescribed by sec_512 be a reserve for post-retirement medical benefits is not to be taken into account in determining the account limit the general explanation does not indicate that in making that determination such a reserve is not to be taken into account in calculating the amount of assets set_aside at the close of a taxable_year tf we were to accept the trustee’s alternative position that for each year at issue not only the account limit as continued - - we hold that in calculating for each year at issue the limitation prescribed by sec_512 eb that section does not require that the amount of assets that the trust set_aside as of the close of each such year be reduced by the amount of the reserve for post-retirement medical benefits the parties agree that for each year at issue the amount of assets that the trust set_aside to provide for the payment of health care bene- fits including reasonable costs of administration directly connected with providing for the payment of such benefits exceeded the account limit as defined in sec_419a determined without regard to sec_419a and without taking into account the reserve for post-retirement medical benefits described in sec_419a a we hold that in determining for each year at issue the ubti of the trust under sec_512 a the amount of investment_income at issue that the trust set_aside to provide for the payment of reasonable costs of administration directly connected with providing for the payment of health care benefits may not be excluded as exempt continued defined in sec_419a but also the amount of assets set_aside by the trust are to be determined without regard to the reserve for post-retirement medical benefits we would undermine the reason set forth in the general explanation why congress decided to require the account limit to exclude any amount with respect to such a reserve in determining the limitation prescribed by sec_512 be see staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print - - function income we have considered all of the contentions and arguments of the trustee that are not discussed herein and we find them to be without merit and or irrelevant ’ to reflect the foregoing decision will be entered for respondent -we shall briefly address one of those arguments the trustee argues that the trust’s investment_income at issue is not subject_to the unrelated_business_income_tax because the invest-- ment income of a veba described in sec_501 is not taxable if spent in furtherance of its exempt_purpose in support of that argument the trustee relies on certain legislative_history of the tax reform act of which enacted sec_512 a and b into the code the trustee’s reliance on that legislative_history is misplaced when congress enacted sec_512 a a and b in it placed no specific limitation on the amount of income that may be set_aside by a veba see tax reform act of publaw_91_172 83_stat_537 however in congress decided to impose a limitation on the amount of income that may be set_aside when it enacted sec_512 a e into the code see deficit_reduction_act_of_1984 publaw_98_ sec_511 98_stat_860 h conf rept pincite- c b vol see also staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print
